Per Curiam.
Case No. 271 is a certiorari to review an award of a contract to Biggs, Distler & Company for $509,000 for a heating system in the convention hall at Atlantic City, New Jersey, at the instance of a taxpayer. Case No. 272 is a rule to show cause why a writ of mandamus should not issue directing the award of the contract to be made to the next highest bidder, John H. Cooney, for $510,812. In these cases it is probably of more importance that a prompt decision be rendered than the form in which the decision may be expressed.
We have examined these cases with the following result:
First. We are unwilling to set aside the award of the contract in this case to Biggs, Distler & Company for $509,000 on the sole ground that the specifications invite “alternative bids.” The cases of Armitage v. Newark, 86 N. J. L. 5; Tice v. Long Branch, 98 Id. 214, are not in point on the facts. Our research has revealed no case in which this point has been directly considered.
*391Second. We can find no evidence that the specifications have been unfairly manipulated in favor of the contractors to whom the award was made.
Third. The addendum provides: Nos. 3 (2) “Under the Vacuum Heating System necessary apparatus, specialties and valves as manufactured by Dunham Co., Barnes & Jones, or other approved standard makes, shall be considered as equal to Warren & Webster specialties, valves, traps,” &c. Under this clause $3,000 was deducted from Riggs, Distler & Company bid of $512,000, thus reducing the bid to $509,000, making it the lowest bid and next to that of John H. Cooney of $510,812, to which $2,000 was to be added if the Warren & Webster specialties were adopted.
Fourth. The writ of certiorari is a discretionary writ. The suit is not a personal action. In the absence of fraud or manifest manipulation the award in this case should not be set aside at the instance of a taxpayer.
The cases of McCarty v. Boulevard Commissioners, 91 N. J. L. 142; affirmed, 92 Id. 519; Atlantic Gas, &c., Co. v. Atlantic City, 73 Id. 360, should be applied.
Our conclusions are in Case No. 271 the writ of certiorari should be dismissed and the award of the contract to Riggs, Distler & Company confirmed.
In Case No-. 272 the rule to show cause should be discharged. No costs allowed.